SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 27, 2011 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 PIZZA INN, INC. (Exact name of registrant as specified in its charter) Missouri 47-0654575 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of May 9, 2011, 8,010,919 shares of the issuer’s common stock were outstanding. 2 PIZZA INN, INC. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Statements of Operations for the three months and nine months ended March 27, 2011 and March 28, 2010 (unaudited) 4 Condensed Consolidated Balance Sheets at March 27, 2011 (unaudited) and June 27, 2010 5 Condensed Consolidated Statements of Cash Flows for the nine months ended March 27, 2011 and March 28, 2010 (unaudited) 6 Supplemental Disclosure of Cash Flow Information for the nine months ended March 27, 2011 and March 28, 2010 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Exhibit 31.1 25 Exhibit 31.2 26 Exhibit 32.1 27 Exhibit 32.2 28 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended March 27, March 28, March 27, March 28, REVENUES: Food and supply sales $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Costs associated with store closure - - - Bad debt 15 15 70 55 Interest expense 21 26 49 52 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income taxes INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of taxes ) NET INCOME $ EARNINGS PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ Loss from discontinued operations - - ) ) Net income $ EARNINGS PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ Loss from discontinued operations - - ) ) Net income $ Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 PIZZA INN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) March 27, June 27, ASSETS 2011 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts of $247 and $178, respectively Income tax receivable Inventories Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Long-term notes receivable 67 - Deferred income tax assets - 48 Deposits and other $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred tax liability - Deferred revenues Bank debt Other long-term liabilities 3 27 Total liabilities COMMITMENTS AND CONTINGENCIES(See Note 3) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 and 15,130,319 shares, respectively; outstanding 8,010,919 and 8,010,919 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 and 7,119,400, respectively ) ) Total shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended March 27, March 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock compensation expense 73 Deferred tax - Provision for bad debts 70 55 Net income adjusted for non-cash items Changes in operating assets and liabilities: Notes and accounts receivable ) ) Inventories ) ) Accounts payable - trade ) ) Accrued expenses 7 Deferred revenue 10 Prepaid expenses and other ) ) Net changes in operating assets and liabilities ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in line of credit, net ) Cash provided (used) by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 6 PIZZA INN, INC. SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION (In thousands) (Unaudited) Nine Months Ended March 27, March 28, CASH PAYMENTS FOR: Interest $
